FILE COPY




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                                 February 28, 2022

                                               No. 04-21-00331-CR

                                         John Darrick RITTENBERRY,
                                                    Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 198th Judicial District Court, Kerr County, Texas
                                         Trial Court No. B20109
                                 Honorable Rex Emerson, Judge Presiding


                                                   ORDER

       On November 10, 2021, the trial court appointed Mr. M. Patrick Maguire as appellate
counsel for appellant. On February 21, 2022, Mr. Maguire filed a “Motion to Abate Appeal and
for Appointment of New Counsel,” in which he states he has a conflict of interest in representing
appellant.1

        We GRANT the motion and ABATE this case to the trial court and ORDER the trial
court to appoint counsel to represent appellant. We further ORDER the trial court to file its
written findings of fact and conclusions of law with the trial court clerk no later than March 30,
2022.

        We ORDER the trial court clerk to file a supplemental clerk’s record in this court no
later than ten days after the trial court files its findings of facts and conclusions of law. We
further ORDER the court reporter to file in this court a supplemental reporter’s record of the
hearing, along with copies of any documentary evidence admitted, no later than twenty days
after the date of the hearing.

           All appellate deadlines are ABATED pending further orders from this court.




1   Counsel states he acted as the magistrate in appellant’s underlying criminal case in December 2019.
                                                                             FILE COPY




                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court